DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-14 and 16-20 are pending in the application. Claim 15 was canceled in the amendment filed 5/24/22.
	Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeglis et al. (US 2016/0331852A1) in view of Donnelly et al. (US 9,701,694B2), Alt et al. (Angew. Chem. Int. Ed. 2015, 54, 7515-7519) and in further view of Paterson et al. (Dalton Trans. 2014, 43, 1386-1396) as stated in the office action mailed 1/27/22.
Applicant asserts:
the compounds of Zeglis comprise as sarcophagine chelator with a terminal amino group and an aminobenzylene group linking the sarcophagine to the remainder of the compound
the references of Donnelly and Paterson contain a terminal methyl group (i.e. not an amino group) and do not comprise an aminobenzylene group linking the sarcophagine to the remainder of the compound 
in order to arrive at the present compounds, a person skilled in the art would need to find motivation to 1.) replace the terminal amino group with a methyl group; and 2.) omit the aminobenzylene linker group.
The reference of Zeglis was used to teach of the sarcophagine copper chelator 
    PNG
    media_image1.png
    220
    137
    media_image1.png
    Greyscale
 that is bound to a tetrazine moiety 
    PNG
    media_image2.png
    61
    146
    media_image2.png
    Greyscale
 via a linker for the advantage of inverse electron demand Diels-Alder (IEDDA) click chemistry cycloaddition of the tetrazine functional group with a pre-targeted cyclooctene-containing compound for site selective targeting of tumor cells.
The reference of Donnelly was used to teach of the compounds 
    PNG
    media_image3.png
    69
    141
    media_image3.png
    Greyscale
wherein L is
a nitrogen containing macrocyclic metal ligand (e.g. 
    PNG
    media_image4.png
    100
    259
    media_image4.png
    Greyscale
); R4 is NH2, CH3, etc.; X is a linking moiety having 1-20 atoms in the normal chain and Y is selected from OR, N(R2+)2, molecular recognition moiety, etc. 
Donnelly explicitly teaches of the sarcophagine-linker moieties 
    PNG
    media_image5.png
    326
    102
    media_image5.png
    Greyscale
 , 
    PNG
    media_image6.png
    321
    92
    media_image6.png
    Greyscale
(MeCOSar).
The reference of Paterson was used to teach that the MeCOSar can be utilized in it HCl form. The MeCOSar forms an exceptionally stable copper complex by virtue of the cage Sar ligand. MeCOSar can be conjugated to a targeting peptide for selective tumor uptake. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aminobenzylene-sarcophagine derivative 
    PNG
    media_image7.png
    197
    563
    media_image7.png
    Greyscale
 of Zeglis for the propylamide-sarcophagine derivative (e.g. MeCOSar) of Donnelly as Donnelly uses a variety of linkers analogously to connect a different sarcophagine derivatives to a molecular recognition moiety. 
Donnelly explicitly teaches of the sarcophagine-linker moieties 
    PNG
    media_image5.png
    326
    102
    media_image5.png
    Greyscale
 , 
    PNG
    media_image6.png
    321
    92
    media_image6.png
    Greyscale
(MeCOSar) and therefore, it would have been predictable to choose the propylamide-MeCOSar derivative of Donnelly to connect to the tetrazine moiety 
    PNG
    media_image2.png
    61
    146
    media_image2.png
    Greyscale
 of Zeglis and examine the resulting compounds in the IEDDA of Zeglis with a reasonable expectation of success for targeting cancer cells as Donnelly utilizes the sarcophagine derivatives analogously for targeting the copper complexes to cancer cells and Paterson teaches that MeCOSar has the advantage of forming an exceptionally stable copper complex.
Applicant asserts that the compounds of Donnelly comprise a terminal carboxy group and are in fact intermediates.
The reference of Donnelly was used to teach of the compounds 
    PNG
    media_image3.png
    69
    141
    media_image3.png
    Greyscale
wherein L is a nitrogen containing macrocyclic metal ligand (e.g. 
    PNG
    media_image4.png
    100
    259
    media_image4.png
    Greyscale
); R4 is NH2, CH3, etc.; X is a linking moiety having 1-20 atoms in the normal chain and Y is selected from OR, N(R2+)2, molecular recognition moiety, etc. 
Donnelly explicitly teaches of the sarcophagine-linker moieties 
    PNG
    media_image5.png
    326
    102
    media_image5.png
    Greyscale
 , 
    PNG
    media_image6.png
    321
    92
    media_image6.png
    Greyscale
(MeCOSar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to react the intermediate MeCOSar, comprising a terminal carboxyl moiety, of Donnelly via standard amide chemistry to the known compound tetrazine-amine 
    PNG
    media_image8.png
    116
    207
    media_image8.png
    Greyscale
 to generate sarcophagine compounds useful in IEDDA for the advantage of site specific targeting of cancer cells. 
Applicant asserts that Alt comprises a sarcophagine with a PEG linker and a terminal azide group which is intended to react with a cis-cyclooctyne functional group in a strain-promoted azide-alkyne click reaction. The presently claimed compound requires different functional groups than Alt and is a different cycloaddition reaction (i.e. IEEDA vs strain-promoted azide-alkyne click reaction). Therefore, one would need to replace an azide functional group with a tetrazine and replace a cis-cyclooctyne functional group with a trans-cyclooctene. 
The reference of Alt was not used to teach of strain-promoted azide-alkyne click reaction or the substitution of one cycloaddition reaction for another cycloaddition reaction but was used to show that the MeCOSar comprising the terminal carboxyl moiety can be reacted with an amine containing moiety to yield a compound which is envisioned for use in a pre-targeted click type reaction. 

    PNG
    media_image9.png
    169
    434
    media_image9.png
    Greyscale
(supporting information Supplementary Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art to react the MeCOSar, comprising a terminal carboxyl moiety, of Donnelly via standard amide chemistry to the known compound tetrazine-amine 
    PNG
    media_image8.png
    116
    207
    media_image8.png
    Greyscale
 for use in a pre-targeted click reaction with a cyclooctene compound. 
The reference of Zeglis uses sarcophagine complexes for IEEDA click reactions and therefore, it would have been predictable to use an exceptionally stable copper Tz-MeCOSar complex for IEEDA click reactions for site specific pre-targeted cancer treatment/imaging.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618